Case 5:21-mc-80171-VKD Document 11-11 Filed 07/21/21 Page 1 of 6




                     Exhibit C


   EDACTED VERSION OF
DOCUMENT SOUGHT TO BE
       SEALED
Case 5:21-mc-80171-VKD Document 11-11 Filed 07/21/21 Page 2 of 6




                               1
Case 5:21-mc-80171-VKD Document 11-11 Filed 07/21/21 Page 3 of 6




                               2
Case 5:21-mc-80171-VKD Document 11-11 Filed 07/21/21 Page 4 of 6
Case 5:21-mc-80171-VKD Document 11-11 Filed 07/21/21 Page 5 of 6




                               4
Case 5:21-mc-80171-VKD Document 11-11 Filed 07/21/21 Page 6 of 6




                               5
